EXHIBIT 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
September 10, 2020 (the “First Amendment Effective Date”), is entered into among
KENNAMETAL INC., a Pennsylvania corporation (the “Company”), KENNAMETAL EUROPE
GmbH, a limited liability company organized under the laws of Switzerland and a
wholly-owned Foreign Subsidiary of the Company, (a “Foreign Borrower” and,
together with any other wholly-owned Foreign Subsidiary of the Company which
becomes a Foreign Borrower pursuant to the terms of the Credit Agreement,
collectively, the “Foreign Borrowers”; and the Foreign Borrowers together with
the Company, collectively, the “Borrowers”), the Subsidiary Guarantors party
hereto, the Lenders party hereto, and BANK OF AMERICA, N.A., as the
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).
RECITALS
WHEREAS, the Borrowers, the Lenders from time to time party thereto, the Issuing
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swingline Lender and Bank of America Merrill Lynch
International Designated Activity Company, as Euro Swingline Lender, have
entered into that certain Fifth Amended and Restated Credit Agreement dated as
of June 21, 2018 (as amended, restated, amended and restated, supplemented,
extended, replaced or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, the Loan Parties have requested that the Credit Agreement be amended as
set forth below, subject to the terms and conditions specified in this
Agreement; and
WHEREAS, the parties hereto are willing to amend the Credit Agreement, subject
to the terms and conditions specified in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments to Credit Agreement.
(a)Each reference to “MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” on the
cover page of the Credit Agreement is hereby amended to read “BOFA SECURITIES,
INC.”.
(b)The reference to “BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED” in the
preamble of the Credit Agreement is hereby amended to read “BANK OF AMERICA
MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY” and each other
reference to “Bank of America Merrill Lynch International Limited” in the Credit
Agreement (other than in Section 1.2(b) of the Credit Agreement) is amended to
read “Bank of America Merrill Lynch International Designated Activity Company”.
(c)Section 1.1 of the Credit Agreement is hereby amended to add the following
defined terms in the appropriate alphabetical order:
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.





--------------------------------------------------------------------------------





“Applicable Currency”: Dollars or any Foreign Currency that bears interest at a
rate based on an Applicable Reference Rate, as applicable.
“Applicable Reference Rate”: for any Eurocurrency Rate Loan denominated in any
LIBOR Quoted Currency, LIBOR, and for any Eurocurrency Rate Loan denominated in
Canadian Dollars, the CDOR Rate, as applicable.
“BHC Act Affiliate”: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blocking Law”: (a) any provision of Council Regulation (EC) No 2271/1996 of 22
November 1996 (or any law or regulation implementing such Regulation in any
member state of the European Union or the United Kingdom), (b) section 7 of the
German Foreign Trade Regulation (Außenwirtschaftsverordnung) or (c) any similar
blocking or anti-boycott law or regulation.
“BofA Securities”: BofA Securities, Inc.
“Communication”: as defined in Section 9.18.
“Covenant Relief End Date”: the first (1st) date occurring on or after the
Covenant Relief Financial Deliveries Date on which the following conditions
shall have been satisfied: (a) no Default or Event of Default shall have
occurred and be continuing as of such date and (b) the Administrative Agent
shall have received a Compliance Certificate of a Responsible Officer of the
Company required by Section 5.2(b)(ii) demonstrating that (i) the Consolidated
Leverage Ratio, as of the end of the period of four consecutive fiscal quarters
of the Borrowers most recently ended on or prior to such date shall not be
greater than 3.50 to 1.00 and (ii) the Borrowers were in compliance with
Sections 6.1(a) and 6.1(b) as of the end of the period of four consecutive
fiscal quarters of the Borrowers most recently ended on or prior to such date.
“Covenant Relief Financial Deliveries Date”: the date upon which the Company
shall have delivered to the Administrative Agent (a) the financial statements
required by Section 5.1 for the period of four consecutive fiscal quarters of
the Company ending December 31, 2021 and (b) the related Compliance Certificate
of a Responsible Officer of the Company required by Section 5.2(b)(ii) for such
period of four consecutive fiscal quarters of the Company.
“Covenant Relief Period”: the period commencing on the First Amendment Effective
Date and ending on the Covenant Relief End Date.
“Covered Entity”: any of the following: (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party”: as defined in Section 9.20.
“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


2



--------------------------------------------------------------------------------





“Electronic Copy”: as defined in Section 9.18.
“Electronic Record”: has the meaning assigned to that term in 15 USC §7006.
“Electronic Signature”: has the meaning assigned to that term in 15 USC §7006.
“First Amendment Effective Date”: September 10, 2020.
“QFC”: has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support”: as defined in Section 9.20.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Screen Rate”: the Applicable Reference Rate quote for an Applicable Currency on
the applicable screen page the Administrative Agent designates to determine such
Applicable Reference Rate for such Applicable Currency (or such other
commercially available source providing such quotations for such Applicable
Currency as may be designated by the Administrative Agent from time to time).
“Successor Rate”: as defined in Section 2.38.
“Successor Rate Conforming Changes”: with respect to any Successor Rate for an
Applicable Currency, any conforming changes to the definition of ABR,
Eurocurrency Base Rate, Interest Period, LIBOR Quoted Currency, timing and
frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
for such Applicable Currency (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Rate for such Applicable Currency exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
applicable Borrower is reasonably necessary in connection with the
administration of this Agreement).
“Supported QFC”: as defined in Section 9.20.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unrestricted Cash”: as of any day of determination, an amount equal to the sum
of (a) one-hundred percent (100%) of the cash and Cash Equivalents in excess of
$25,000,000


3



--------------------------------------------------------------------------------





in the aggregate, in each case, held on such day by the Company and its Domestic
Subsidiaries in the United States which is not subject to a Lien (other than a
Lien permitted pursuant to Section 6.3(m)) and (b) sixty percent (60%) of the
cash and Cash Equivalents, in each case, held on such day by Foreign
Subsidiaries of the Company which is not subject to a Lien (other than a Lien
permitted pursuant to Section 6.3(m)).
“U.S. Special Resolution Regimes”: as defined in Section 9.20.
(d)The definitions of “LIBOR Screen Rate”, “LIBOR Successor Rate”, “LIBOR
Successor Rate Conforming Changes”, “MLPFS”, and “Unrestricted Domestic Cash” in
Section 1.1 of the Credit Agreement are hereby deleted in their entireties.
(e)The definition of “ABR” in Section 1.1 of the Credit Agreement is hereby
amended by adding the following sentence at the end of such definition:
If the ABR is being used as an alternate rate of interest pursuant to Section
2.38, then the ABR shall be the greater of clauses (a) and (b) of this
definition and shall be determined without reference to clause (c) of this
definition.
(f)The definition of “Bail-In Action” in Section 1.1 of the Credit Agreement is
hereby amended to read as follows:
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(g)The definition of “Bail-In Legislation” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
(h)The reference to “$80,000,000” in clause (d) in the definition of
“Consolidated EBITDA” in Section 1.1 of the Credit Agreement is hereby amended
to read “120,000,000”.
(i)The language “Unrestricted Domestic Cash in excess of $25,000,000” in clause
(a)(y) of the definition of “Consolidated Leverage Ratio” in Section 1.1 of the
Credit Agreement is hereby amended to read “Unrestricted Cash”.
(j)The reference to “MLPFS” in clause (a) of the definition of “Fee Letter(s)”
in Section 1.1 of the Credit Agreement is hereby amended to read “Merrill Lynch,
Pierce, Fenner & Smith Incorporated”.


4



--------------------------------------------------------------------------------





(k)The reference to “MLPFS” in the definition of “Joint Book Runners”
in Section 1.1 of the Credit Agreement is hereby amended to read “BofA
Securities”.
(l)The reference to “MLPFS” in the definition of “Joint Lead Arrangers”
in Section 1.1 of the Credit Agreement is hereby amended to read “BofA
Securities”.
(m)The definition of “Pricing Grid” in Section 1.1 of the Credit Agreement is
hereby amended to read as follows:
“Pricing Grid”: The Facility Fee Rate, Eurocurrency Applicable Margin, ABR
Applicable Margin, Swingline Applicable Margin, Standby Letter of Credit Fee
Rate and Trade Letter of Credit Fee Rate shall be the percentages per annum set
forth in the table below opposite the Pricing Level (with Pricing Level I being
the lowest and Pricing Level V being the highest) determined by reference to the
Debt Rating (as defined below) in effect at such time:
Pricing Level
Debt Rating S&P/Moody’s
Facility Fee Rate
Eurocurrency Applicable Margin and Swingline Applicable Margin
ABR Applicable Margin
Standby Letter of Credit Fee Rate
Trade Letter of Credit Fee Rate
I
≥A-
≥A3
0.140%
1.010%
0.010%
1.010%
0.800%
II
BBB+
Baa1
0.175%
1.075%
0.075%
1.075%
0.850%
III
BBB
Baa2
0.200%
1.175%
0.175%
1.175%
0.925%
IV
BBB-
Baa3
0.250%
1.375%
0.375%
1.375%
1.075%
V
<BBB-
<Baa3
0.300%
1.575%
0.575%
1.575%
1.175%



; provided, that, upon the occurrence of the Covenant Relief End Date and
thereafter, the “Pricing Grid” shall be determined by reference to the below
grid, instead of the grid immediately preceding this proviso (it being
understood, for the avoidance of doubt, that the language immediately following
the below grid shall continue be applicable at all times, i.e., both before and
after the occurrence of the Covenant Relief End Date):


5



--------------------------------------------------------------------------------





Pricing Level
Debt Rating S&P/Moody’s
Facility Fee Rate
Eurocurrency Applicable Margin and Swingline Applicable Margin
ABR Applicable Margin
Standby Letter of Credit Fee Rate
Trade Letter of Credit Fee Rate
I
≥A-
≥A3
0.090%
0.810%
0.000%
0.810%
0.600%
II
BBB+
Baa1
0.125%
0.875%
0.000%
0.875%
0.650%
III
BBB
Baa2
0.150%
0.975%
0.000%
0.975%
0.725%
IV
BBB-
Baa3
0.200%
1.175%
0.175%
1.175%
0.875%
V
<BBB-
<Baa3
0.250%
1.375%
0.375%
1.375%
0.975%

For the purpose of determining the Pricing Level, “Debt Rating” means, as of any
date of determination, the rating as determined by S&P and Moody’s (each a “Debt
Rating” and collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided, that, in the
event that the Debt Ratings between S&P and Moody’s differ, (i) if the Debt
Ratings issued by such rating agencies differ by one level, then the Pricing
Level that is applicable to the higher Debt Rating shall apply, (ii) if there is
a split in the Debt Ratings of more than one level, then the Pricing Level that
is applicable to the Debt Rating that is one level lower than the higher Debt
Rating shall apply, (iii) if there is only one Debt Rating, such Debt Rating
shall apply, and (iv) if there is no Debt Rating from either S&P or Moody’s,
then the Pricing Level that is applicable to the lowest Debt Rating set forth
above shall apply and the Lenders and the Company agree to negotiate in good
faith to determine an alternate pricing metric within thirty (30) days of the
date that the Company no longer maintains a Debt Rating with S&P and Moody’s.
(n)The definition of “Qualified Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:
“Qualified Acquisition”: (a) an acquisition permitted under Section 6.11(d) with
aggregate Acquisition Consideration of at least $100,000,000, or (b) a series of
related acquisitions permitted under Section 6.11(d) in any twelve (12) month
period, with aggregate Acquisition Consideration for all such acquisitions of at
least $100,000,000; provided, that, for any such acquisition or series of
related acquisitions to qualify as a Qualified Acquisition, a Responsible
Officer of the Company shall have delivered to the Administrative Agent a
certificate (any such certificate, a “Qualified Acquisition Notice”) on or prior
to the consummation of such acquisition or the final closing date with respect
to a series of related acquisitions (i) certifying that the acquisition or
series of related acquisitions meet the criteria set forth in the foregoing
clause (a) or clause (b), as applicable, and (ii) notifying the Administrative
Agent that the Company has elected to treat such acquisition or series of
related acquisitions as a Qualified Acquisition; provided, further, that, (x) no
acquisition or


6



--------------------------------------------------------------------------------





series of related acquisitions, in each case, occurring during the Covenant
Relief Period, whether all or in part, shall be a “Qualified Acquisition” and
(y) the Company (or, for the avoidance of doubt, any Responsible Officer
thereof) may not deliver a Qualified Acquisition Notice with respect to any such
acquisition or series of related acquisitions occurring during the Covenant
Relief Period.
(o)The definition of “Write-Down and Conversion Powers” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(p)In Section 1.2 of the Credit Agreement, a new clause (g) and a new clause (h)
are hereby added after clause (f) to read as follows:
(g)    Any reference herein to a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company or a partnership, or an
allocation of assets to a series of a limited liability company or a partnership
(or the unwinding of such a division or allocation), as if it were a merger,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company or a partnership shall constitute a separate Person
hereunder (and each division of any limited liability company or any partnership
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person).
(h)    No provision of Section 3.20, Section 5.11 or Section 6.12 shall apply to
or in favor of any Person if and to the extent that such provision would result
in a breach, by or in respect of that Person, of any applicable Blocking Law.
(q)The reference to “comparable or successor rate thereto” in Section 1.5 of the
Credit Agreement is hereby amended to read as follows:
rate that is an alternative or replacement for or successor to any of such rates
(including any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.
(r)The reference to “Unrestricted Domestic Cash” in Section 1.6(c) of the Credit
Agreement is hereby amended to read “Unrestricted Cash”.
(s)Section 2.38 of the Credit Agreement is hereby amended to read as follows:


7



--------------------------------------------------------------------------------





2.38.    Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document (including Section 9.1 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Company or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or the Required Lenders (as applicable) have
determined, that: (a) adequate and reasonable means do not exist for
ascertaining the Applicable Reference Rate for an Applicable Currency for any
requested Interest Period because the Screen Rate for such Applicable Currency
is not available or published on a current basis and such circumstances are
unlikely to be temporary, (b) the administrator of the Screen Rate for an
Applicable Currency or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Applicable Reference Rate for an Applicable Currency or the
Screen Rate for an Applicable Currency shall no longer be made available, or
used for determining the interest rate of loans denominated in such Applicable
Currency; provided, that, in each case, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide the Applicable Reference Rate for such Applicable
Currency after such specific date (such specific date, the “Scheduled
Unavailability Date”), or (c) syndicated loans currently being executed, or that
include language similar to that contained in this Section 2.38, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the Applicable Reference Rate, then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement solely for the purpose of replacing the
Applicable Reference Rate for the Applicable Currency in accordance with this
Section 2.38 with an alternate benchmark rate giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
syndicated in the U.S. and denominated in the Applicable Currency for such
alternative benchmarks (any such proposed rate, a “Successor Rate”) and, in each
case, including any mathematical or other adjustments to such benchmark giving
due consideration to any evolving or then existing convention for similar
syndicated credit facilities syndicated in the U.S. and denominated in the
Applicable Currency for such benchmarks, each of which adjustments or methods
for calculating such adjustments shall be published on one or more information
services as selected by the Administrative Agent from time to time in its
reasonable discretion and may be periodically updated, and any such amendment
shall become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such Successor Rate for the
Applicable Currency shall be applied in a manner consistent with market
practice; provided, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Successor Rate for
such Applicable Currency shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no Successor Rate has been determined and the circumstances under clause (a)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Loans shall be suspended, (to the extent of the affected Eurocurrency Loans or
Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
utilized in determining the ABR. Upon


8



--------------------------------------------------------------------------------





receipt of such notice, (i) the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein and
(ii) (A) any outstanding affected Eurocurrency Rate Loans denominated in Dollars
will be deemed to have been converted into ABR Loans at the end of the
applicable Interest Period and (B) any outstanding affected Eurocurrency Rate
Loans denominated in an Alternative Currency, at the applicable Borrower’s
election, shall either (1) be converted into a Borrowing of ABR Loans
denominated in Dollars in the Dollar Equivalent of the amount of such
outstanding Eurocurrency Rate Loan at the end of the applicable Interest Period
or (2) be prepaid at the end of the applicable Interest Period in full;
provided, that, if no election is made by the applicable Borrower by the earlier
of (x) the date that is three (3) Business Days after receipt by the Company of
such notice and (y) the last day of the current Interest Period for the
applicable Eurocurrency Rate Loan, the applicable Borrower shall be deemed to
have elected clause (1) above.
Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.
In connection with the implementation of a Successor Rate for any currency, the
Administrative Agent will have the right to make Successor Rate Conforming
Changes with respect to such currency from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided, that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such Successor Conforming
Changes for the Applicable Currency to the Lenders reasonably promptly after
such amendment becomes effective.
(t)Clause (e) of Section 3.12 of the Credit Agreement is hereby amended to read
as follows:
(e)    As of the Closing Date, no Borrower is or will be using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Borrower’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement.
(u)Section 3.22 of the Credit Agreement is hereby amended to read as follows:
3.22.    Affected Financial Institution; Covered Entity. No Loan Party is (a) an
Affected Financial Institution or (b) a Covered Entity.
(v)Section 5.2 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (d) of such Section, (ii) amending clause (e) to
become clause (f) of such Section and (iii) adding a new clause (e) after clause
(d) of such Section to read as follows:
(e)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and


9



--------------------------------------------------------------------------------





regulations, including, without limitation, the Act and the Beneficial Ownership
Regulation; and
(w)The text preceding the first proviso in Section 6.1(a) of the Credit
Agreement is hereby amended to read as follows:
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrowers
to exceed (i) 3.50 to 1.00, for any period of four consecutive fiscal quarters
of the Borrowers ending during the period from the Closing Date through and
including September 29, 2020, (ii) 4.25 to 1.00, for any period of four
consecutive fiscal quarters of the Borrowers ending during the period from
September 30, 2020 through and including December 31, 2021 and (iii) 3.50 to
1.00, for any period of four consecutive fiscal quarters of the Borrowers ending
thereafter;
(x)Clause (ii) of the second proviso in Section 6.4 of the Credit Agreement is
hereby amended to read as follows:
(ii) the Borrowers shall have demonstrated, as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered pursuant to Section 5.1 after giving effect, on a pro forma basis, to
such merger or consolidation as if it had occurred on such last day or the first
day of the relevant period, as appropriate, (A) compliance with the Consolidated
Interest Coverage Ratio set forth in Section 6.1 and (B) that the Consolidated
Leverage Ratio shall be less than 3.50 to 1.00, and
(y)Section 6.11(d)(ii) of the Credit Agreement is hereby amended to read as
follows:
(ii) the Borrowers shall have demonstrated, on a pro forma basis after giving
effect to such acquisition or Investment, (A) compliance with the Consolidated
Interest Coverage Ratio set forth in Section 6.1 and (B) that the Consolidated
Leverage Ratio shall be less than 3.50 to 1.00 (or, for any such acquisition or
Investment that is a Qualified Acquisition (to the extent that the Company has
delivered a Qualified Acquisition Notice in connection therewith, 3.75 to 1.00)
and
(z)Section 8.6 of the Credit Agreement is hereby amended by adding the following
sentence to the end of such section:
Each Lender and each Issuing Lender represents and warrants that (a) the Loan
Documents set forth the terms of a commercial lending facility and (b) it is
engaged in making, acquiring or holding commercial loans in the ordinary course
and is entering into this Agreement as a Lender or an Issuing Lender for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or such Issuing
Lender, and not for the purpose of purchasing, acquiring or holding any other
type of financial instrument, and each Lender and each Issuing Lender agrees not
to assert a claim in contravention of the foregoing.
(aa)Section 8.13 of the Credit Agreement is hereby amended to read as follows:
(a)    Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, and (ii) covenants, from the date such Person
became a Lender party


10



--------------------------------------------------------------------------------





hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Administrative Agent, and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that at least one of the following is and
will be true: (A) such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement; (B) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; (C)(1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (3) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14, and (4) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (D) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
(b)    In addition, unless either (1) clause (A) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (D) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
(bb)     Section 9.18 of the Credit Agreement is hereby amended to read as
follows:
9.18.    Electronic Execution. This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. Each Loan
Party agrees that any Electronic


11



--------------------------------------------------------------------------------





Signature on or associated with any Communication shall be valid and binding on
such Loan Party to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature, will constitute the legal,
valid and binding obligation of such Loan Party enforceable against such in
accordance with the terms thereof to the same extent as if a manually executed
original signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this Section 9.18 may include
use or acceptance by the Administrative Agent and each Lender of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The
Administrative Agent and each Lender may, at its option, create one or more
copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
such Person’s business, and destroy the original paper document. All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, that, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each Lender shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any Loan Party without
further verification and (b) upon the request of the Administrative Agent or any
Lender, any Electronic Signature shall be promptly followed by such manually
executed counterpart.
(cc)    In Section 9.19 of the Credit Agreement, (i) each reference to “EEA
Financial Institution” is hereby amended to read “Affected Financial
Institution”; (ii) each reference to “an EEA Resolution Authority” is hereby
amended to read “the applicable Resolution Authority”; and (iii) the reference
to “any EEA Resolution Authority” is hereby amended to read “the applicable
Resolution Authority”.
(dd)    A new Section 9.20 is hereby added after Section 9.19 of the Credit
Agreement to read as follows:
9.20.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


12



--------------------------------------------------------------------------------





In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under such U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under such U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(ee)    Exhibit E to the Credit Agreement is hereby amended to read in the form
of Exhibit E attached hereto and each other Exhibit to the Credit Agreement is
hereby amended to replace each reference to “Bank of America Merrill Lynch
International Limited” with “Bank of America Merrill Lynch International
Designated Activity Company”.
2.Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:
(a)receipt by the Administrative Agent of counterparts of this agreement duly
executed by the Borrowers, the Guarantors, the Required Lenders and the
Administrative Agent; and
(b)    the Company shall have paid all fees and other amounts due and payable on
or prior to the First Amendment Effective Date pursuant to this Agreement and/or
any fee letter entered into in connection with this Agreement, including, to the
extent invoiced prior to the First Amendment Effective Date (or such later date
as the Company may agree), reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company in connection with
this Agreement and the transactions contemplated hereby.
3.    Payment of Expenses. The Loan Parties agree to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including the reasonable out-of-pocket fees, disbursements
and expenses of counsel to the Administrative Agent.
4.    Miscellaneous.
(a)    Except as set forth in this Agreement, the Loan Documents and the
obligations of the Loan Parties thereunder are hereby ratified and confirmed and
shall remain in full force and effect according to their terms. This Agreement
is a Loan Document.


13



--------------------------------------------------------------------------------





(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Loan Documents.
(c)    Each Loan Party represents and warrants that: (i) such Loan Party has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Agreement; (ii) the execution, delivery and performance
by such Loan Party of this Agreement have been duly authorized by all necessary
organizational action, and do not and will not (A) violate any Requirement of
Law or any Contractual Obligation of any Group Member and (B) will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation; (iii) no consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement; (iv) this Agreement
has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law); and (v) after giving effect to this Agreement, (A) each of the
representations and warranties made by such Loan Party in or pursuant to the
Loan Documents (other than the representation and warranty set forth in Section
3.2 of the Credit Agreement) shall be true and correct on and as of the First
Amendment Effective Date as if made on and as of the First Amendment Effective
Date, and (B) no Default or Event of Default has occurred and is continuing.
(d)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
Subject to Section 9.18 of the Credit Agreement (as amended by this Agreement),
this Agreement may be in the form of an Electronic Record and may be executed
using Electronic Signatures (including facsimile and .pdf) and shall be
considered an original and shall have the same legal effect, validity and
enforceability as a paper record.
(e)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(f)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


14



--------------------------------------------------------------------------------





(g)    The terms of Sections 9.12 and 9.15 of the Credit Agreement with respect
to submission to jurisdiction, waiver of venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
[Signature pages follow]






15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
KENNAMETAL INC.,

a Pennsylvania corporation
By:    /s/ Mark J. Olyarnik        
Name:    Mark J. Olyarnik
Title:     Director Corporate Treasury and Treasurer
KENNAMETAL EUROPE GMBH,
a limited liability company organized under the laws of Switzerland
By:    /s/ Michael Eiterich        
Name:    Michael Eiterich
Title:    Director Finance EMEA
By:    /s/ Matthias Pasler        
Name:    Matthias Pasler
Title:    Director HR EMEA
GUARANTORS:    KENNAMETAL HOLDINGS EUROPE, INC.,
a Delaware corporation
By:    /s/ Michelle R. Keating        
Name:    Michelle R. Keating
Title:    Director and Secretary


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,
as the Administrative Agent
By:    /s/ Anthea Del Bianco        
Name:    Anthea Del Bianco
Title:     Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDERS:                    BANK OF AMERICA, N.A.,
as a Lender, an Issuing Lender and Swingline Lender
By:    /s/ Susan Rich        
Name:    Susan Rich
Title:     Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
as Euro Swingline Lender
By:    /s/ Joanne Hilliard        
Name:    Joanne Hilliard
Title:    Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A,
as a Lender and an Issuing Lender
By:    /s/ Peter S. Predun        
Name:    Peter S. Predun
Title:    Executive Director


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender and an Issuing Lender
By:    /s/ Joseph McElhinny        
Name:    Joseph McElhinny
Title:    Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







CITIZENS BANK, N.A. (as successor by merger to Citizens Bank of Pennsylvania),
as a Lender
By:    /s/ A. Paul Dawley        
Name:    A. Paul Dawley
Title:    Senior Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as a Lender
By:    /s/ Donna DeMagistris        
Name:    Donna DeMagistris
Title:    Executive Director


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







MUFG BANK, LTD.,
as a Lender
By:    /s/ Victor Pierzchalski        
Name:    Victor Pierzchalski
Title:    Authorized Signatory


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







COMMERZBANK AG, NEW YORK BRANCH,
as a Lender
By:    /s/ Mathew Ward        
Name:    Matthew Ward
Title:    Director
By:    /s/ Robert Sullivan        
Name:    Robert Sullivan
Title:    Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Shaun R. Kleinman        
Name:    Shaun R Kleinman
Title:    Senior Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







ING BANK N.V., DUBLIN BRANCH,
as a Lender
By:    /s/ Barry Fehily            
Name:    Barry Fehily
Title:    Managing Director
By:    /s/ Sean Hassett            
Name:    Sean Hassett
Title:    Director


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Patrick H. McGraw        
Name:    Patrick H. McGraw
Title:    Senior Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







TRUIST BANK,
as a Lender
By:    /s/ J. Carlos Navarrete        
Name:    J. Carlos Navarrete
Title:    Director


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







BNP PARIBAS,
as a Lender
By:    /s/ Kirk Hoffman        
Name:    Kirk Hoffman
Title:    Managing Director
By:    /s/ Monica Tilani        
Name:    Monica Tilani
Title:    Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







THE HUNTINGTON NATIONAL BANK,
as a Lender
By:    /s/ Marcel Fournier        
Name:    Marcel Fournier
Title:    Vice President


KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







FIRST COMMONWEALTH BANK,
as a Lender
By:    /s/ Joe Hynds            
Name:    Joe Hynds
Title:    Senior Vice President






KENNAMETAL INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
 
Check for distribution to public and private side Lenders1



This Compliance Certificate is delivered pursuant to Section 5.2(b) of the Fifth
Amended and Restated Credit Agreement, dated as of June 21, 2018 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time the “Credit Agreement”; capitalized terms used herein
and not defined herein are used herein as defined therein), among Kennametal
Inc., a Pennsylvania corporation (the “Company”), the other Borrowers from time
to time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Designated Activity
Company, as Euro Swingline Lender, PNC Bank, National Association and JPMorgan
Chase Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG
Bank, Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of
America, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”).
1.    I am the duly elected, qualified and acting [Chief Executive Officer]
[President] [Chief Financial Officer] [Treasurer] [Assistant Treasurer]
[Controller] of the Company.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate.
3.    I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Company and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 or in lieu of Attachment 1, such financial
statements for the fiscal [year][quarter] dated [    , 20 ] that the Company has
made available on the internet at www.kennametal.com or by similar electronic
means, (the “Financial Statements”). Such Financial Statements include a
Supplemental Detail Schedule identifying components of Consolidated EBITDA as
built up from Net Income on a quarter by quarter basis. Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or Event of Default[, except as set forth below].
4.    Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 6.1 of the Credit Agreement and the
computations including the aggregate cumulative amount of the cash restructuring
charges.
5.    Attachment 3 identifies any Subsidiary of the Company which is not already
a Subsidiary Guarantor and which is required to become a Subsidiary Guarantor
pursuant to Section 5.10 of the Credit Agreement.
[Signature Page Follows]


_________________________
1 If this box is not checked, this Compliance Certificate will only be posted to
Private side Lenders.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have executed this Compliance Certificate this _____ day
of ____________, 20__.
    

Name:

Title:







--------------------------------------------------------------------------------







Attachment 1
to Compliance Certificate
The information described herein is as of         ,     , and pertains to the
period from         ,     to              ,          .




[Set forth Financial Statements]









--------------------------------------------------------------------------------






Attachment 2
to Compliance Certificate
For the Fiscal [Quarter][Year] ended     (“Statement Date”)
In the event of conflict between the provisions and formulas set forth in this
Attachment 2 and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.
I.    Section 6.1(a) – Consolidated Leverage Ratio.
A.
Aggregate Indebtedness - Unrestricted Cash in excess of
$25,000,000 on the Statement Date:    $__________

B.
Consolidated EBITDA:
(for the last four (4) fiscal Quarters)    $__________

C.
Ratio of “A” to “B”:

Maximum Consolidated Leverage Ratio permitted    [3.50]1[4.25]2:1.003 
II.    Section 6.1(b) – Consolidated Interest Coverage Ratio.
A.
Consolidated EBITDA:    $__________

B.
Consolidated Adjusted Interest Expense:
(For the last four (4) fiscal quarters)    $__________

C.    Ratio of “A” to “B”:
Minimum Consolidated Interest Coverage Ratio permitted    3.50:1.00
______________________
1 For any period of four consecutive fiscal quarters of the Borrowers ending
during the period from the Closing Date through and including September 29, 2020
and for any period of four consecutive fiscal quarters of the Borrowers ending
after December 31, 2021.
2 For any period of four consecutive fiscal quarters of the Borrowers ending
during the period from September 30, 2020 through and including December 31,
2021.
3 Provided, that, During a Leverage Increase Period, the ratio set forth above
may, upon receipt by the Administrative Agent of a Qualified Acquisition Notice,
be increased to 3.75 to 1.00; provided, further, that, (a) for at least one (1)
fiscal quarter of the Borrowers ending immediately following each Leverage
Increase Period, the Consolidated Leverage Ratio as of the end of such fiscal
quarter shall not be greater than 3.50 to 1.00 prior to giving effect to another
Leverage Increase Period, (b) there shall be no more than two (2) Leverage
Increase Periods during the term of the Credit Agreement, and (c) each Leverage
Increase Period shall apply only with respect to the calculation of the
Consolidated Leverage Ratio for purposes of determining compliance with Section
6.1(a) of the Credit Agreement and for purposes of any Qualified Acquisition Pro
Forma Calculation; provided, further, that, (x) no acquisition or series of
related acquisitions, in each case, occurring during the Covenant Relief Period,
whether all or in part, shall be a “Qualified Acquisition” and (y) the Company
(or, for the avoidance of doubt, any Responsible Officer thereof) may not
deliver a Qualified Acquisition Notice with respect to any such acquisition or
series of related acquisitions occurring during the Covenant Relief Period.







--------------------------------------------------------------------------------





III.
Calculation of aggregate cumulative cash restructuring charges for purposes of
clause (d) of the definition of Consolidated EBITDA.

A.
Cash restructuring charges described under clause B. below incurred
during the four fiscal quarter period ending on the Statement
Date:    $__________

B.
Aggregate cumulative amount of cash restructuring charges of the

Company and its Subsidiaries (including cash payments in respect of
non-cash restructuring charges taken in a prior period) incurred
during any fiscal quarter, commencing with the fiscal quarter ended
September 30, 2018, through the fiscal quarter ending December 31,
2021, to the extent that such cash restructuring charges for any such
Quarter when added with all cash restructuring charges for all prior such
Quarters (including any such quarter which may precede the four fiscal
Quarter period ending on the Statement Date) do not exceed the
Maximum amount set forth below:    $__________
Maximum allowed under definition for Consolidated EBITDA    $120,000,000.00









--------------------------------------------------------------------------------






Attachment 3
to Compliance Certificate
[Additional Significant Subsidiaries of the Company]









